McDONALD, Chief Justice.
On March 11, 1946, Ralph P. Ridgway, a resident of Tarrant County, Texas, was injured in said county while engaged in the performance of his duties as an employee of Missouri-Kansas-Texas Railroad Company of Texas, a Texas corporation. On January 24, 1947, Ridgway filed suit in the District Court of the United States for the Southern District of New York to recover $300,000 damages alleged to have been sustained by reason of said injuries. The suit, as well as the claim of venue in the State of New York, was based on the theory that Ridgway’s cause of action was governed by the provisions of the Employers’ Liability Act and Safety Appliance Acts of the United States, 45 U.S.C.A. §§ 1 et seq., 51 et seq., and that Missouri-Kansas-Texas Railroad Company of Texas, to whom we shall hereafter refer as the Railroad Company, was doing business in the State of New York within the meaning of Section 6 of the Federal Employers’ Liability Act, 45 U.S.C.A. § 56. Such section provides:
“Under this chapter an action may be brought in a district court of the United States, in the district of the residence of the defendant, or in which the cause of action arose, or in which the defendant shall be doing business at the time of commencing such action.”
On March 4, 1947, the Railroad Company filed a suit in the 96th District Court of Tar-rant County, Texas, for the purpose of enjoining Ridgway from prosecuting the suit in the federal court in New York. This appeal is from an order granting a temporary injunction enjoining and restraining Ridgway, pending final disposition of this cause, from prosecuting, participating in, or taking any action in connection with the suit filed in New York. In the order granting the injunction the trial court expressly found that the Railroad Company was not doing business, within the purview of Section 6 of said Federal Employers’ Liability Act, in the State of New York or in the district of said federal court in that state at the time the action was commenced therein or at the time of attempted service of process, or at any other time between the commencement of said action and the hearing in the present cause; that there had been no valid service of process in the federal court suit; that said federal court had no jurisdiction of the Railroad Company; that it would be inequitable to permit Ridgway to prosecute said suit; that the prosecution of said suit would deprive the Railroad Company of its property without due process and in violation of the Fifth Amendment to the Constitution of the United States; that the prosecution of said suit would result in an undue and unreasonable burden upon interstate commerce resulting in injury to the national transportation system of which the Railroad Company is a part; and that the issuance of the temporary injunction was necessary to prevent immediate and irreparable damage to the Railroad Company.
*413It is a general rule that the granting or denial of a temporary injunction is largely discretionary with the court, if the injunction tends only to preserve the status quo or to protect the court’s jurisdiction, and that the court’s action in such respect will be disturbed on appeal only when an abuse of discretion clearly appears. 24 Tex. Jur., p. 121. The parties to this appeal, however, appear to make no point of the fact that the injunction appealed from is a temporary rather than a permanent injunction. In view of this attitude of the parties, and in view of the fact that the case appears to have been fully developed, from a standpoint of proof, we shall apply the general principles of law which would be applicable if the court had issued a permanent injunction.
The question first considered in the briefs of the parties is whether the Railroad Company was doing business in New York. We uphold the finding of the trial court that it was not. Whatever dispute there is as to the facts, resulting from conflicts in the evidence, must be resolved in favor of the Railroad Company. So treating the evidence, it appears only that the Railroad Company maintained in New York certain agents for the solicitation of business. This did not amount to doing business in that State, within the meaning of the Act. Green v. Chicago, B. & Q. Ry. Co., 205 U.S. 530, 27 S.Ct. 595, 51 L.Ed. 916; Cancelmo v. Seaboard Air Line Ry., 56 App.D.C. 225, 12 F.2d 166; Trizna v. New York, C. & St. L. Ry. Co., 57 F.Supp. 484; Murray v. Great Northern Ry. Co., D.C., 67 F.Supp. 944. We have examined the decisions cited by Ridgway in support of his contention that the Railroad Company was doing business in New York, but find that each of the cited cases involved a situation where the corporation did more than merely solicit business in the state where it was sued.
We do not see that it is material whether or not there had been, prior to the time of the hearing in the court below, a valid service of process on the Railroad Company in New York.
Much has been written concerning the right of a court to enjoin a person within
its jurisdiction from prosecuting a suit in a foreign state or country. The opinions in the following cases, both majority and dissenting, discuss at length the general rules, and the applicability of them to suits brought under the Federal Employers’ Liability Acts. Baltimore & Ohio Ry. Co. v. Kepner, 314 U.S. 44, 62 S.Ct. 6, 86 L.Ed. 28, 136 A.L.R. 1222; Miles v. Illinois Central Ry. Co., 315 U.S. 698, 62 S.Ct. 827, 86 L.Ed. 1129, 146 A.L.R. 1104; Southern Ry. Co. v. Cochran, 56 F.2d 1019; Chesapeake & O. Ry. Co. v. Vigor, 6 Cir., 90 F.2d 7, certiorari denied 302 U.S. 705, 58 S.Ct. 25, 82 L.Ed. 5-45; Rader v. Baltimore & O. Ry. Co., 7 Cir., 108 F.2d 980, certiorari denied 309 U.S. 682, 60 S.Ct. 722, 84 L.Ed. 1026. For citations of other cases, see the annotations in 57 A.L.R. 77; 85 A.L.R. 1351; 113 A.L.R. 1444; 115 A.L.R. 237; 136 A.L.R. 1232; 146 A.L.R. 1118; and 86 L.Ed. 39. See also Union Pac. Ry. Co. v. Utterback, 173 Or. 572, 146 P.2d 76, 769, rehearing denied 173 Or. 572, 146 P.2d 769, certiorari denied 323 U.S. 711, 65 S.Ct. 36, 89 L.Ed. 572; Leet v. Union Pac. R. Co., Cal.App., 144 P.2d 64, subsequent opinion 25 Cal.2d 605, 155 P.2d 42, 158 A.L.R. 1008, certiorari denied 325 U.S. 866, 65 S.Ct. 1403, 89 L.Ed. 1986, both of which cases cite and follow the Kepner and Miles cases, supra.
 Although we have studied the declarations in a number of decisions of various state courts, the rules as declared by the federal courts are controlling on us. Baltimore & O. Ry. Co. v. Kepner, supra. From our study of the decisions of the federal courts, we think that it is now settled that a state court may not enjoin the prosecution of a suit under the Federal Employers’ Liability Act, either in a federal court or in another state court, on the ground that the suit is vexatious, or on the ground of inconvenience to the railroad company, or on the ground that the prosecution of the suit constitutes a burden on interstate commerce, where the railroad company is doing business where the suit is brought.
The Railroad Company here insists that the rules announced in the above cases do not cover the situation where the railroad company is not doing business in the foreign jurisdiction. In each of the cases above *414cited, the court appears to have taken pains to point out that the railroad company was doing business within the jurisdiction of the foreign court. The Federal Employers’ Liability Act provides that the suit may be brought where the railroad company is doing business, and the holding of the United States Supreme Court is that the privilege granted by the Act to the injured employee is not one that can be denied him on the ground that the prosecution of the suit at any place permitted by the Act would work an inconvenience to the railroad company or would burden interstate commerce. All the grounds relied on by the Railroad Company here, other than that of lack of jurisdiction of the New York court, are precluded by the decisions cited above. We then must decide this question: Was the trial court authorized to enjoin the prosecution of the New York suit when it was shown to the trial court that the Railroad Company was not doing business where it had been sued ? We think that it was not.
In the first place, we do not believe that the Railroad Company proved that it would be an undue hardship on it, or a burden on interstate commerce, to present to the New York court a plea challenging the venue in such court. The case made by the Railroad Company’s proof was that it would be a great hardship to defend the case on its merits, that it would cost the sum of $20,-000 to transport and maintain during the trial the witnesses necessary to present its defense on the merits, and that its railroad operations would be seriously impaired by the absence of employees of the Railroad Company from their j obs.
In the second place, it is a general rule of equity practice that injunctions will not issue where the complaining party has an adequate remedy at law. 28 Am.Jur., pages 238 and 386. If the Railroad Company is not doing business in New York, and if for that reason venue of the suit does not lie there, the Railroad Company has an adequate legal remedy in the form of a plea to the jurisdiction of the court. We will not, at this time, presume that the plea will not receive proper consideration, or that it will be improperly acted upon. Courts may and often do, in proper cases, decide that other courts which have rendered judgments did not have jurisdiction to do so, but such an issue is not usually tried in advance in a suit to enjoin the prosecution of an action in another court. Even if the Texas court has power, abstractly speaking, to enjoin a person within its jurisdiction from prosecuting a Federal Employers’ Liability Act case in a federal court where the railroad company is not doing business, the Texas court should, ordinarily, restrain itself from undertaking to deprive the federal court, in advance of trial, of the right to pass upon the question of its own jurisdiction.
In Smith v, Ryan, 20 Tex. 661, 662, an injunction was sought in the district court against the prosecution of a forcible entry and detainer case in the justice court on the ground that the latter court did not have jurisdiction of the controversy. The Supreme Court declared.
“The want of jurisdiction would be as available a defense in that court as in any other; and if it failed, the appellant had his remedy by certiorari, through his tenant in possession.”
Smith v. Ryan is cited and followed in Story v. Story, 142 Tex. 212, 176 S.W.2d 92S, where it is declared that the extraordinary writ of injunction will not be granted where there is a plain and adequate remedy at law.
The decisions of the federal courts above cited, as we read them, compel a holding that the Railroad Company is not entitled in this proceeding to enjoin Ridgway from prosecuting the suit in New York.
The judgment of the trial court is reversed, and the temporary injunction is dissolved.